 

Exhibit 10.1

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES
LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO (I) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (AND
APPLICABLE STATE SECURITIES LAWS) OR (II) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

CACHET FINANCIAL SOLUTIONS, INC.

a Delaware corporation

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No. W2016-09-15-1 Issue Date: September 15, 2016

 

Cachet Financial Solutions Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, James L. Davis or its permitted registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of 55,669 shares of common stock, $0.0001 par value per share (the “Common
Stock”), of the Company (the “Warrant Shares”) at a purchase price per share
equal to $4.94 (as adjusted from time to time as provided herein, the “Exercise
Price”), at any time and from time to time from and after the Issue Date hereof
(as noted above) and through and including 5:00 p.m., Minneapolis time, on
September 15, 2021 (the “Expiration Date”), subject to the following terms and
conditions:

 

1. Registration of Warrants. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder) from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual written notice to the contrary.

 

2. Registration of Transfers. Subject to the restrictions on transfer set forth
in Section 11(b) and compliance with all applicable securities laws, the Company
shall register the transfer of all or any portion of this Warrant in the Warrant
Register upon (i) surrender of this Warrant, together with the Form of
Assignment attached hereto duly completed and signed, to the Company at its
address specified herein and (ii) the delivery, at the request of the Company,
(A) by either the transferor or transferee, of an opinion of counsel, reasonably
satisfactory to the Company in both form and substance, to the effect that the
transfer of this Warrant (or applicable portion thereof) may be made pursuant to
an available exemption from the registration requirements of the Securities Act
of 1933 (the “Securities Act”) and all applicable state securities laws and/or
(B) delivery by the transferee of a written statement to the Company certifying
that the transferee is an “accredited investor” as defined in Rule 501(a) under
the Securities Act and making representations to the Company customary for
transactions of such type. Upon any such registration or transfer, a new warrant
to purchase Common Stock in substantially the form of this Warrant (a “New
Warrant”) evidencing the portion of this Warrant so transferred shall be issued
to the transferee, and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a Holder
of a Warrant.

 

   

 

 

3. Exercise and Duration of Warrants.

 

(a) All or any part of this Warrant shall be exercisable by the registered
Holder at any time and from time to time on or after the Issue Date and through
and including 5:00 p.m. Minneapolis time on the Expiration Date. At 5:00 p.m.
Minneapolis time on the Expiration Date, the portion of this Warrant not
exercised prior thereto shall be void and of no value and this Warrant shall
terminate and be cancelled on the Warrant Register and other applicable books
and records of the Company.

 

(b) The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised.
The date on which such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” The right
of the Holder to exercise this Warrant and receive Warrant Shares pursuant
hereto shall at all times be subject to the availability of a valid exemption
from the registration requirements of the Securities Act, as determined by the
Company in its reasonable discretion. The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. Execution
and delivery of the Exercise Notice shall have the same effect as cancellation
of the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares, and the Company shall update
the Warrant Register upon any partial exercise to reflect the number of Warrant
Share purchasable hereunder. The Warrant Register of the Company shall be
definitive and controlling for all purposes absent manifest error. Therefore,
the Holder is hereby put on notice that the number of Warrant Shares contained
on the face of this Warrant may not represent the actual number of Warrant
Shares purchasable under this Warrant.

 

4. Delivery of Warrant Shares. Upon exercise of this Warrant, the Company shall
promptly (but in no event later than ten business days after the Exercise Date)
issue or cause to be issued and cause to be delivered to (or upon the written
order of) the Holder, in such name or names as the Holder may designate, a
certificate for the Warrant Shares issuable upon such exercise. The certificate
will contain appropriate restrictive legends unless a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is then effective or the Warrant Shares are otherwise
freely transferable without volume restrictions pursuant to Rule 144 under the
Securities Act. The Holder, or any person permissibly so designated by the
Holder to receive Warrant Shares, shall be deemed to have become the holder of
record of such Warrant Shares as of the Exercise Date.

 

5. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder or an affiliate thereof. The
Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving Warrant Shares upon
exercise hereof.

 

 2 

 

 

6. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity, if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

7. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 8). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and non-assessable.

 

8. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 8.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides its outstanding shares of Common Stock into a larger
number of shares, or (iii) combines its outstanding shares of Common Stock into
a smaller number of shares, then in each such case the Exercise Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately before such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event. Any adjustment made pursuant to clause (i) of this paragraph
shall become effective immediately after the record date for the determination
of shareholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

 

 3 

 

 

(b) Fundamental Transactions. If, at any time while this Warrant is outstanding
(i) the Company effects any merger or consolidation of the Company with or into
another person, in which the Company is not the survivor, (ii) the Company
effects any sale of all or substantially all of its assets or a majority of its
Common Stock is acquired by a third party, in each case, in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another person) is completed pursuant to which all or substantially
all of the holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (including but not limited to any triangular merger
transaction in which the Company survives the merger but its outstanding Common
Stock is converted thereupon into the right to receive securities of another
person, but excluding any subdivision or combination of shares of Common Stock
covered by Section 8(a) above) (in any such case, a “Fundamental Transaction”),
then, in any such case, (X) the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate Consideration”), or (Y) at the
discretion of the Company, the Holder shall be paid an aggregate amount of cash
equal to the positive difference, if any, of the total value of the Warrant
Shares purchasable under this Warrant (determined by reference to the value
ascribed to the Common Stock in the Fundamental Transaction) less the aggregate
Exercise Price for all such Warrant Shares. The Company shall not effect any
such Fundamental Transaction unless prior to or simultaneously with the
consummation thereof, any successor to the Company, surviving entity or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, such
Alternate Consideration as, in accordance with the foregoing provisions, the
Holder may be entitled to purchase and/or receive (as the case may be), and the
other obligations under this Warrant. The provisions of this paragraph (c) shall
similarly apply to subsequent transactions analogous to a Fundamental
Transaction. Notwithstanding anything else to the contrary contained herein, in
the event that this Warrant is out-of-the-money immediately prior to the
consummation of a Fundamental Transaction, the Company shall have the right to
cancel this Warrant in its entirety.

 

(c) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to paragraph (a) of this Section, the number of Warrant Shares
that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.

 



(d) Calculations. All calculations under this Section 8 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the sale or issuance of
any such shares shall be considered an issue or sale of Common Stock.

 

(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 8, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment, in good faith, in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment,
including a statement of the adjusted Exercise Price and adjusted number or type
of Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.

 

 4 

 

 

(f) Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, (ii) authorizes or approves,
enters into any binding agreement contemplating or solicits shareholder approval
for any Fundamental Transaction, or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then, except if such
notice and the contents thereof shall be deemed to constitute material
non-public information, the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction at least five
business days prior to the applicable record or effective date on which a person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

9. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
which would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and no payment for any dropped
fraction will be made.

 

10. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified below on or prior to 5:00 p.m. Minneapolis time on a business
day, (ii) the next business day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number specified
below on a day that is not a business day or later than 5:00 p.m. Minneapolis
time on any business day, (iii) the business day following the date of mailing,
if sent by nationally recognized overnight courier service specifying next
business day delivery, or (iv) upon actual receipt by the party to whom such
notice is required to be given, if by hand delivery. The address and facsimile
number of a party for such notices or communications shall be as set forth below
(subject to change upon at least two business days’ prior notice to the other
party in accordance with this Section).

 

  If to the Company: Cachet Financial Solutions, Inc.     Southwest Tech Center
A     18671 Lake Drive East     Minneapolis, MN 55317     Attention: Bryan
Meier, CFO     Facsimile: (952) 698-6999         If to Holder:
 ____________________________      ____________________________    
 ____________________________      ____________________________        
Facsimile: ___________________



 

 5 

 

 

11. General Provisions.

 

(a) The Holder, solely in such person’s capacity as a holder of this Warrant,
shall not be entitled to vote or receive dividends or be deemed the holder of
share capital of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, solely in such person’s
capacity as the Holder of this Warrant, any of the rights of a stockholder of
the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which such person is then entitled to receive
upon the due exercise of this Warrant.

 

(b) Subject to the restrictions on transfer set forth on the first page hereof
(legend) and subject to strict compliance with applicable securities laws, this
Warrant may be assigned by the Holder. This Warrant may not be assigned by the
Company except to a successor or assignee in the event of a Fundamental
Transaction. This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.

 

(c) ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA WITHOUT REGARD TO THE
CONFLICTS-OF-LAW PRINCIPLES THEREOF.

 

(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby, and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(f) This Warrant constitutes the entire agreement between the parties with
respect to the subject matter hereof. This Warrant may be amended only in
writing signed by the Company and the Holder, or their successors and assigns.
Neither the Company nor Holder has made or relied on any representations not
contained in this Warrant.

 

 6 

 

 

12. Dispute Resolution.

 

(a) To the greatest extent possible, the parties will endeavor to resolve any
disputes relating to this Warrant through amicable negotiations. Failing an
amicable settlement, any controversy, claim or dispute arising under or relating
to this Warrant, including the existence, validity, interpretation, performance,
termination or breach of the agreement evidenced by this Warrant, will finally
be settled by binding arbitration before a single arbitrator (the “Arbitration
Tribunal”) which will be jointly appointed by the parties. The Arbitration
Tribunal shall self-administer the arbitration proceedings utilizing the
Commercial Rules of the American Arbitration Association (the “Association”);
provided, however, the Association shall not be involved in administration of
the arbitration. The arbitrator must be a retired judge of a state or federal
court of the United States or a licensed lawyer with at least 15 years of
corporate or commercial law experience from a law firm with at least ten
attorneys and at least an AV rating by Martindale Hubbell. If the parties cannot
agree on an arbitrator, any party may request any court sitting in Minneapolis,
Minnesota to appoint an arbitrator, which appointment will be final. The
arbitration will be held in Minneapolis, Minnesota.

 

(b) Each party will have discovery rights as provided by the Federal Rules of
Civil Procedure within the limits imposed by the arbitrator; provided, however,
that all such discovery will be commenced and concluded within 60 days of the
selection of the arbitrator. It is the intent of the parties that any
arbitration will be concluded as quickly as reasonably practicable. Once
commenced, the hearing on the disputed matters will be held four days a week
until concluded, with each hearing date to begin at 9:00 a.m. and to conclude at
5:00 p.m. The arbitrator will use all reasonable efforts to issue the final
written report containing award or awards within a period of five business days
after closure of the proceedings. Failure of the arbitrator to meet the time
limits of this Section will not be a basis for challenging the award. The
Arbitration Tribunal will not have the authority to award punitive damages to
either party. Each party will bear its own expenses, but the parties will share
equally the expenses of the Arbitration Tribunal. The Arbitration Tribunal shall
award attorneys’ fees and other related costs payable by the losing party to the
successful party as it deems equitable. This terms of this Warrant will be
enforceable, and any arbitration award will be final and non-appealable, and
judgment thereon may be entered in any court of competent jurisdiction.

 

* * * * * * *

 

 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of September 15, 2016.

 

  CACHET FINANCIAL SOLUTIONS, INC.         By: /s/ Bryan D. Meier     Bryan D.
Meier     Executive Vice President & Chief Financial Officer

 

   

 

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock

under the foregoing Warrant)

 

Ladies and Gentlemen:

 

(1) The undersigned is the Holder of Warrant No. __________ (the “Warrant”)
issued by Cachet Financial Solutions, Inc., a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.     (2) The undersigned hereby
exercises its right to purchase __________ Warrant Shares pursuant to the
Warrant.     (3) Pursuant to this Exercise Notice, the Company shall deliver to
the Holder _____________ Warrant Shares in accordance with the terms of the
Warrant.

 

Name of Holder: ______________________________________________

 

Signature: ___________________________________________________

 

Title (if applicable): ____________________________________________

 

Dated: ___________________________________________

 

Note: signature must conform in all respects to name of Holder as specified on
the face of the Warrant.

 

   

 

 

FORM OF ASSIGNMENT

 

(To be completed and signed only upon transfer of Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
__________________ (the “Transferee”) the right represented by the within
Warrant to purchase shares of Common Stock of Cachet Financial Solutions, Inc.
(the “Company”) to which the within Warrant relates and appoints _____________
as the attorney-in-fact of the undersigned to transfer said right on the books
of the Company with full power of substitution in the premises. In connection
therewith, the undersigned represents, warrants, covenants and agrees to and
with the Company that:

 

(a) the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the United States Securities Act of 1933 (the
“Securities Act”) or another valid exemption from the registration requirements
of Section 5 of the Securities Act and in compliance with all applicable
securities laws of the states of the United States;     (b) the undersigned has
not offered to sell the Warrant by any form of general solicitation or general
advertising, including but not limited to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, and any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising;     (c)
the undersigned has read the Transferee’s investment letter included herewith,
and to its actual knowledge, the statements made therein are true and correct;
and     (d) the undersigned understands that the Company may condition the
transfer of the Warrant contemplated hereby upon the delivery to the Company by
the undersigned or the Transferee, as the case may be, of a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the Securities Act and under applicable
securities laws of the states of the United States.

 

Name of Holder: ______________________________________________

 

Signature: ___________________________________________________

 

Title (if applicable): ____________________________________________

 

Dated: ___________________________________________

 

Note: signature must conform in all respects to name of Holder as specified on
the face of the Warrant.

 

Address of Transferee:
__________________________________________________________________

 

   

 

 

 

